Citation Nr: 0411986	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-20 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to an increased rating for headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1954 to August 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In that rating decision, the RO denied a 
compensable rating for headaches and determined that new and 
material evidence had not been submitted to reopen a claim of 
service connection for a psychiatric disorder.  

In November 2002, the veteran initiated an appeal with the 
RO's decision.  In a subsequent November 2002 rating 
decision, the RO increased the rating for the veteran's 
service-connected headaches to 10 percent, effective November 
13, 2001, the date of receipt of his claim.  Although an 
increased rating was granted, the issue of entitlement to a 
rating in excess of 10 percent for headaches remains in 
appellate status, as the maximum schedular rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  
Moreover, the veteran continues to assert that he is entitled 
to a rating in excess of 10 percent for headaches.  

Regarding the issue of service connection for a psychiatric 
disorder, a review of the record shows that in a May 1965 
rating decision, the RO denied service connection for anxiety 
reaction.  As set forth above, in the June 2002 rating 
decision on appeal, the RO determined that new and material 
evidence had not been received to reopen the claim of service 
connection for a psychiatric disability.  A review of the 
record, however, reveals that the notification letter 
provided to the veteran in May 1965 did not mention the 
denial of service connection for a psychiatric disability.  
Thus, it appears that consideration of this claim on the 
merits is now appropriate, as there has never been a prior 
final denial of this issue.  See Best v. Brown, 10 Vet. App. 
322 (1997) (per curiam) (holding that for a VA decision to 
become final, written notification to the claimant 
specifically identifying the benefit being denied is 
required); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  The issue on appeal, therefore, is a characterized on 
the cover page of this decision.  

As set forth in more detail below, an appeal of the issue of 
service connection for a psychiatric disorder is necessary.  
The appeal will be remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The veteran is 
advised that VA will notify him if further action is required 
on his part.  


FINDING OF FACT

The veteran reports that he experiences severe headaches on a 
daily basis, which are an 8 or 9 on a pain scale of 1 to 10, 
lasting several hours in duration and preventing sleep.  


CONCLUSION OF LAW

Affording the veteran the benefit of the doubt, the criteria 
for a 50 percent rating for headaches have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.134a, 
Diagnostic Code 8100 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board has considered whether the 
notice and duty to assist requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA) have been satisfied.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  Given the favorable action taken below, however, the 
Board concludes that no further action pertinent to this 
appeal is required at this time.

I.  Factual Background

The veteran's April 1954 military entrance medical 
examination is negative for pertinent abnormalities.  In-
service medical records show that the veteran was seen on 
several occasions in connection with his complaints of 
headaches and nervousness.  No pertinent diagnoses were 
recorded, but the veteran was prescribed aspirin and 
phenobarbital.  At his August 1955 military discharge medical 
examination, no pertinent diagnoses were noted.  

Post-service medical records show that in January 1965, the 
veteran was hospitalized in connection with his complaints of 
longstanding headaches since his military service.  He also 
reported that he felt extremely nervous.  The diagnoses 
included anxiety reaction with headaches.  

In February 1965, the veteran submitted an application for VA 
compensation benefits, including service connection for 
nervous tension and headaches.  In connection with his claim, 
he was afforded a VA medical examination in April 1965 at 
which he reported a history of headaches and nervousness 
since his military service.  The diagnosis was anxiety 
reaction, chronic.  

In a May 1965 rating decision, the RO granted service 
connection for headaches and assigned an initial zero percent 
rating.  Service connection for anxiety reaction was denied.  
In a May 1965 letter, the RO notified the veteran of its 
decision granting service connection for headaches.  The 
issue of service connection for a psychiatric disability was 
not mentioned.  

In November 2001, the veteran submitted a claim of service 
connection for a psychiatric disability, as well as an 
increased rating for headaches.  In support of his claim, the 
RO obtained VA clinical records dated from March 2000 to 
November 2001.  In pertinent part, these records show 
notations of headaches and anxiety.  

At a VA medical examination in March 2002, the veteran 
reported that he experienced daily headaches lasting from 
four to eight hours.  He rated his headache pain as an 8 or 9 
on a pain scale of 1 to 10.  He indicated that for the first 
few hours, he experienced steady pain, then his symptoms 
decreased to a dull pain for the remaining few hours.  He 
indicated that his headaches were particularly intense at 
night and prevented sleep.  He denied symptoms of nausea, 
vomiting, or visual symptoms.  The diagnosis was chronic 
muscle tension headaches.  

The veteran underwent VA psychiatric examination in January 
2003.  He reported a history of anxiety in service and 
indicated that he had been taking medications for anxiety for 
44 years.  The veteran also reported a history of daily 
headaches for the past eight months.  The diagnoses included 
mild cognitive disorder and somatoform disorder.  

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that 
compensation for service-connected injury is limited to those 
claims which show present disability and held:  "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance." 

The veteran's headaches are evaluated under the criteria set 
forth at 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under 
this provision, migraine headaches with characteristic 
prostrating attacks averaging one in two months over the last 
several months warrants a 10 percent rating.  A 30 percent 
rating is warranted for migraine headaches manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  A 50 percent 
rating is warranted for migraine headaches with very frequent 
completely prostrating and prolonged attacks, productive of 
severe economic inadaptability.  This is the maximum rating 
available for migraine headaches pursuant to Diagnostic Code 
8100.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

III.  Analysis

Applying the criteria set forth above, the Board finds that 
the overall nature and resulting impairment from the 
veteran's headaches more nearly approximates the criteria for 
a 50 percent rating set forth in Diagnostic Code 8100.  As 
noted, the applicable rating criteria link the disability 
rating for migraine headaches to two elements:  severity and 
frequency.  It is not sufficient to demonstrate the existence 
of a particular frequency of headaches; the headaches must be 
of a specific character.

In this case, by the veteran's own reports, he experiences 
severe headaches, which he reports are an 8 or 9 on a pain 
scale of 1 to 10.  He also reports that his headaches are of 
such severity that they prevent sleep.  

With respect to the frequency of these reportedly severe 
headaches, the veteran claims that they occur on a daily 
basis and last for several hours.  The Board finds that daily 
and severe headaches, particularly when such episodes last 
several hours in duration, more nearly approximates the 
criteria for a 50 percent rating.  

In view of the foregoing, and affording the veteran the 
benefit of the doubt, the Board finds that a 50 percent 
rating for headaches is warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2003).  As noted, this represents the 
maximum available schedular evaluation.  


ORDER

A 50 percent rating for headaches is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.


REMAND

The veteran also seeks service connection for a psychiatric 
disorder, stating that he developed a psychiatric disorder in 
service which has continued to the present day.  

As set forth above, the veteran's service medical records 
show that he was seen on several occasions in connection with 
his complaints of headaches and nervousness; however, no 
pertinent diagnoses were noted.  

The post-service medical records also show treatment for a 
psychiatric disability, but none of this medical evidence 
contains a link between the veteran's post-service 
psychiatric disorder and his active service or any incident 
therein, including complaints of nervousness.  Based on the 
foregoing, the Board finds that a VA medical examination and 
opinion is necessary to make a decision on this claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).

In addition, the record shows that there may be outstanding 
medical evidence pertinent to the issue on appeal.  In his 
November 2001 claim, the veteran reported that he had 
received treatment for a psychiatric disorder at the 
Alexandria VA Medical Center from 1997 to the present.  The 
claims folder, however, contains treatment records only from 
March 2000 to November 2001.  Thus, the RO must obtain the 
outstanding records.  38 C.F.R. § 3.159(c)(2) (2003) (VA's 
duty to assist the veteran includes obtaining relevant 
records in the custody of a Federal department or agency).

Finally, at his January 2003 VA psychiatric examination, the 
veteran reported a history of anxiety in service and 
indicated that he had been taking medications for anxiety for 
44 years.  As set forth above, however, the record on appeal 
contains gaps in the medical records from 1955 to 1965, and 
from 1965 to 1997.  The veteran is advised that it would be 
beneficial to his claim to submit or identify records of 
post-service medical treatment for his psychiatric 
disability, particularly for those years.  

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who have treated him since 
his separation from service for his 
psychiatric disability.  After securing 
the necessary release, the RO should 
attempt to obtain any records identified 
by the veteran. 

2.  The RO should contact the Alexandria 
VA Medical Center and request records 
pertaining to the veteran from 1997 to 
March 2000, and from November 2001 to the 
present.  

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of any current 
psychiatric disability.  The veteran's 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination of the veteran.  The 
examiner should be requested to review 
the entire record and provide an opinion 
as to whether it is at least as likely as 
not that any current psychiatric 
disability is etiologically related to 
the veteran's active service, any 
incident therein, or any service-
connected disability, including 
headaches.  

The RO should then readjudicate the claim. If the benefit 
sought on appeal remains denied, the veteran and any 
representative should be provided an appropriate supplemental 
statement of the case and an opportunity to respond.  
Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C.A. §§ 5109B, 7112).



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



